DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Rechenberg (US 2,713,942).  Von Rechenberg discloses a bulk material cleaning device comprising: a support frame (22), and a screen housing which is mounted on the support frame by spring elements (23) in such a way that the screen housing can be set in oscillation and/or vibration by a drive (10, 11), wherein at least  by the drive (see col. 5, lines 55-60).  The air separator is a centrifugal separator (see col. 5, lines 55-60).  The support frame is hollow and at least one outlet opening opens into the support frame (see Figs. 1, 3, and 6).  Von Rechenberg further discloses a bulk material cleaning device comprising: a support frame (22), and at least two treatment devices (2, 3, 4, 6) selected from a drum screen, a sorting and classifying device, a stone sorting device, a light material separator, an aspiration channel/tarar and a magnetic separator, each of the at least two treatment devices comprising at least one inlet opening and at least one outlet opening (see Fig. 6), wherein the at least two treatment devices are mounted on the support frame, the support frame is hollow, at least one outlet opening of one of the at least two treatment devices opens into the support frame (see Fig. 6), and the support frame opens into the feed opening of at least one of the at least two treatment devices (see Fig. 6).  The outlet opening of a first treatment device (2) opens into the support frame, and the support frame opens into the feed opening of a second treatment device (3) arranged downstream of the first treatment device, and the support frame serves as a connecting line between the outlet opening of the first treatment device and the feed opening of the second treatment device (see Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Rechenberg (US 2,713,942) in view of Mueller (US 4,636,305).  Von Rechenberg discloses a bulk material cleaning device comprising: a support frame (22), and a screen housing which is mounted on the support frame by spring elements (23) in such a way that the screen housing can be set in oscillation and/or vibration by a drive (10, 11), wherein at least one screen (3, 4) is arranged in the screen housing for separating bulk material into a first fraction and a second fraction, the screen housing having an inlet opening (5) and at least two outlet openings (18, 19, 20, 21, 57), respectively, for the first fraction and the second fraction, and the bulk material cleaning device further comprises an air separator (6), attached to an upper side of the screen housing (see Fig. 1), which is only attached to the screen housing so that the air separator can also be set into oscillation and/or vibration by the drive (see col. 5, lines 55-60).  Von Rechenberg discloses all the limitations of the claims, but it does not disclose that the centrifugal separator comprises a tangential suction over an entire length of the centrifugal separator and the tangential suction comprises at least one guide vane which is designed to generate a swirl of an air flow.  However, Mueller discloses a similar device which includes a centrifugal separator comprising a tangential suction .
Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uebayashi et al. (US 8,061,523) and Salete (US 3,380,585) disclose centrifugal air separators used in conjunction with screen devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653